           Case 1:19-cv-02554-JEB Document 17-1 Filed 02/20/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 GAFUR-ARSLANBEK
 AKHEMDOVICH RAKHIMOV,

                      Plaintiff,

            v.                                       Civil Action No. 19-2554 (JEB)

 ANDREA M. GACKI, et al.,

                      Defendants.


                                      [PROPOSED] ORDER

          Upon consideration of Defendants’ motion to dismiss or, in the alternative, for summary

judgment, ECF No. 12, and Plaintiff’s cross-motion for summary judgment, ECF Nos. 13-14, it

is hereby

          ORDERED that Defendants’ motion to dismiss or, in the alternative, for summary

judgment, is GRANTED; and it is further

          ORDERED that Plaintiff’s cross-motion for summary judgment is DENIED; and it is

further

          ORDERED that this action is DISMISSED.

          SO ORDERED




Dated: _________________
                                                   JAMES E. BOASBERG
                                                   United States District Judge
